DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 14-20 in the reply filed on October 17, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 6,155,378 to Qatu et al.  
Qatu et al. discloses a double pipe, figs. 6 and 7, comprising an outer pipe (36) in which an inner pipe (62) is placed, and a spacer (76, 80) that maintains a clearance between the inner and outer pipes, wherein at least a part of the spacer is press-fitted by an inner circumferential surface of the outer pipe and by an outer circumferential surface of the inner pipe.  Col. 6, lines 40-60 discloses that spacer (76) is provided onto the external surface of the tube (62) and a malleable metal crimping collar (78) is sleeved over the outer diameter of hose (36) and registered axially with sleeve (76), and the collar (78) is crimped to radially compress the center section into a crimped joint, thereby press-fitting the spaced against the inner circumferential surface of the outer pipe and an outer circumferential surface of the inner pipe.  The embodiment of fig. 7 discloses spacer (80) as being press-fit or otherwise suitably externally attached to inner tube (62) and inserted slidably inside hose (36).   
    
    PNG
    media_image1.png
    154
    278
    media_image1.png
    Greyscale
        
    PNG
    media_image2.png
    144
    280
    media_image2.png
    Greyscale
 
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2017/0356590 to Jackson et al.  
Jackson et al. discloses a double pipe, fig. 1, comprising an outer pipe (14) in which an inner pipe (12) is placed, and a spacer (24) that maintains a clearance between the inner and outer pipes, wherein at least a part of the spacer is press-fitted by an inner circumferential surface of the outer pipe and by an outer circumferential surface of the inner pipe.  Paragraph [0028] discloses that an end of the outer pipe is deformed with a pressing tool (30) in the radial direction from the outside at a plurality of points along the circumference in order to produce the radially inward projecting support sections (26) which are in contact with spacer (24), thereby press-fitting the spacer with an inner circumferential surface of the outer pipe and an outer circumferential surface of the inner pipe.
                               
    PNG
    media_image3.png
    282
    298
    media_image3.png
    Greyscale

Allowable Subject Matter
Claims 2-10 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The recited references are pertinent to Applicant’s invention in disclosing double walled pipes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


November 2, 2022
P. F. Brinson